Electronically Filed
                                                                        Supreme Court
                                                                        SCMF-XX-XXXXXXX
                                                                        02-OCT-2019
                                                                        03:40 PM
                                  SCMF-XX-XXXXXXX

                   SUPREME COURT OF THE STATE OF HAWAI#I


                               In the Matter of the
                    JULY 2019 EXAMINATION FOR ADMISSION
                     TO THE BAR OF THE STATE OF HAWAI#I


              NOTICE OF PASSING THE HAWAI#I BAR EXAMINATION

             The applicants listed below are hereby notified that each has passed the

July 2019 Hawai#i examination for admission to the Bar of the State of Hawai#i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH):

Nicholas George Altuzarra                       Garrett Jamison Eden
Renee Catherine Arndt                           Franklin Troy Fegurgur
Paul Thomas Arnold, Jr.                         Tai Donovan Foster
Theresa Kameko Noelani Austin                   Natanyah Ganz
Dana Andrea Bass                                Stacey Fineran Gray
Jennifer Mineko Beppu                           Erika Susan Gustin
Emma Ellis Berman                               Christine Michiko Hanzawa
Eli Nai Kil Bowman                              Patrick Manston Harrison
Taylor Shantrell Brack                          Sara Mariko Kahuaokalani
Rosanne Yvonne Brady                               Young Hayden
Ryan Alexander Brogan                           Lorrie Heape
Rodney Alfred Char                              Brandon Marc Takashi Higa
Timothy Gene Clark                              Malea Ann Higdon
Anna Dorothea Colby                             Emily Elizabeth Mullin Hills
Suzie Fay Collins                               Chandler Scott Howell
Lea Candy Cooper                                John Matthew Hund
Mark Joseph Laguatan Dannog                     Kaitlyn Marie Harumi Iwashita
Donna Maria Davis                               Rachel Marie James
Dusan John Djordjevich                          Dominic Shane Jancaterino
Darin Dodge                                     Stephanie Ann Jones
Leilani Elizabeth Doktor                        David Paul Jordan


                                          -1-
Ciara Winona Kealohilani Kahahane                 Evan Kauanoe Chikara Oue
Jacob Adrian Kamstra                              Rachel Le Oyama
Nicole Kanetoku                                   Robert Park
Katya Jean Ayame Katano                           Sagar Patel
Alyssa-Marie Yukiko Kau                           David Jon Pullman
Kenory Emma Khuy                                  Tyler Christian Saito
Matthew Bernard Kollinger                         Chase Shinji Sakai
Sarah Emi Shiraishi Kukino                        Tiffany Mayumi Sakamoto
Aaron Dayton Larrimore                            Nicole Akemi Sato
Diana Le Huynh                                    Nicholas John Severson
William Allan Lemkul                              Casey Ken Shoji
Jacquelynn Kendra Levien                          Teri Lynn Kalawakua Shugart
Amanda Katherine Levine                           Virgilio Celino Solis, III
Chase Howell Livingston                           Michael Raymond Soon Fah
Jennifer Marie Lootens                            Miranda Carol Steed
Frank Moe Loyd, Jr.                               Timothy Davidson Stewart
Kaitlyn Kawehilani Mark                           Jessica Noonan Summersgill
Ryan Dinsmore McDermott                           Jessica Ann Szemkow
Pueo Kaiholenamapunamakai                         Farshad Matthew Talebi
   McGuire-Turcotte                               Anela Uilani Ruth Fusano Tanigawa Lum
Jennifer Marie Merkle                             Troy Stephen Thompson
Jeanelle Christine Miller                         Kendra Laine Tietjen
Casey Tadakazu Miyashiro                          Gretchen Alexis Trauth
Caitlin Mahinalani Moon                           Christopher Aaron Turtzo
Kevin Allen Morris                                Asia Elizabeth Vanavichai
Bryce Matthew Nakamura                            Keola Robert Whittaker
Kiana Ke#alaokalaua#e Toshiko Nakanelua           Sarah Frances Yan-Ling Williams
Veronica Lu#ukia Nakanelua                        Maureen Sullivan Willkom
Michael Jae Chul Oh                               Tiana Lee Winstead
Kristin Jane Tomoe Oketani                        Kevan Jun Wah Kamakana Wong
Reyn Shigeo Palea Ono                             Aubrey Judson Wooddy, III
Megan Louise Oshiro                               Cheyne Isao Yong Yonemori

       Until all other requirements are met as set forth in RSCH Rule 1.3, and the

applicant has been admitted to practice law by the Supreme Court of the State of

Hawai#i, that applicant may not engage in the practice of law in this jurisdiction.

              DATED: Honolulu, Hawai#i, October 2, 2019.

                                   BOARD OF EXAMINERS

                                   By:    /s/ Rochelle R.T. Kaui

                                          Its Secretary




                                            -2-